Citation Nr: 0321146	
Decision Date: 08/22/03    Archive Date: 09/02/03

DOCKET NO.  98-12 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for history of chronic 
muscular lumbar strain with myofacial pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION

The appellant had active service from April 1983 to April 
1987.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 rating decision 
of the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued a 
noncompensable rating.

In October 1999, the Board remanded the case to the RO for 
additional development, to include a medical examination.  
The RO completed the additional development and returned the 
case to the Board for additional appellate review.  The 
appellant's representative submitted additional comments on 
the appellant's behalf in March 2003.

A Board hearing was held in March 2003 at the RO (Travel 
Board) before the undersigned, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7101(c) (West 2002).  A transcript of the hearing testimony 
has been associated with the claims file.



FINDINGS OF FACT

1.  A May 1989 rating decision granted the appellant service 
connection for a history of chronic lumbar strain with 
myofacial pain syndrome.

2.  In November 1994, the appellant sustained an on-the-job 
injury to his back when he fell from a stepladder, which 
resulted in multiple back surgeries.

3.  The appellant currently has a diagnosed back disorder of 
multiple low back surgeries with accompanying myofacial back 
pain syndrome that also accompany probable root residual 
deficits dominantly in the L5 distribution.
4.  The appellant's current symptomatology includes 
radiculopathy and foot drop.

5.  The competent credible medical evidence of record does 
not show the appellant's current low back symptomatology to 
be related to his service-connected low back disorder, but 
shows it to be directly related to the non-service-connected 
November 1994 injury.



CONCLUSION OF LAW

The requirements for a compensable rating for history of 
chronic muscular lumbar strain with myofacial pain syndrome 
have not been met.  38 C.F.R. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.310, 4.1, 4.3, 4.40, 4.45,. 4.71a 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, the United States Court of Appeals for the Federal 
Circuit has held that Section 3 of the VCAA of 2000, dealing 
with notice and duty to assist requirements, does not apply 
retroactively to any claim filed prior to the date of 
enactment of that Act and not final as of that date.  Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Thus, since 
appellant's claim at issue obviously was not final on 
November 9, 2000, it appears that Section 3 of the VCAA, 
dealing with notice and duty to assist requirements, may not 
be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In a January 2002 letter, the RO informed the 
appellant of the provisions of the VCAA and VA's obligations 
thereunder, to include VA's duty to assist.  The letter 
informed the appellant of the evidence needed to substantiate 
his claim and how VA would assist him with development of his 
claim.  As to who would obtain what evidence, the January 
2002 letter instructed the appellant to identify the person 
or entity who had records related to his claim and provide 
that information to the RO.  Further, the RO informed the 
appellant that it would obtain any private treatment records 
identified by him and provided him with VA Forms 21-4142 for 
him to sign and return so the RO could do so.  Therefore, the 
Board finds that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As for the duty to assist, the RO obtained all treatment 
records identified by the appellant and scheduled him for 
medical examinations.  All records obtained and generated 
have been associated with the case file.  Neither the veteran 
nor his representative has identified any additional evidence 
or information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  In an August 2002 statement, the 
appellant informed the RO that he had no further evidence to 
submit.  Therefore, the Board is also satisfied that all 
relevant facts have been properly developed, and that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  38 C.F.R. §§ 3.159, 3.326(a) 
(2002).  Accordingly, the Board may decide the case on the 
merits.

Historically, the appellant was granted service connection by 
a May 1989 rating decision, which established a 
noncompensable rating for his low back disorder.  He applied 
for a compensable rating in June 1997.  A March 1998 rating 
decision continued the noncompensable rating.  The appellant 
submitted a timely March 1998 notice of disagreement (NOD) 
and substantive appeal in August 1998.

The March 1989 VA medical examination report reflects that 
the appellant reported periodic episodes of lumbosacral 
muscle strain.  The appellant reported that his pain radiated 
upward and downward to his tailbone.  He also reported that 
his left leg would go numb one to two days prior to his back 
"going out."  The appellant reported that a November 1987 
examination by his primary care provider was unremarkable, 
and he was advised to stop lifting weights.  Physical 
examination revealed mild scoliosis of the spine.  There was 
no tenderness over the lumbar spine.  The thoracolumbar spine 
revealed full range of movements with no evidence of pain or 
paravertebral muscle spasm.  Gait was unremarkable, straight 
leg raising, bilaterally, to 90 degrees did not cause pain in 
the back.  The patellar and Achilles heel tendon reflexes 
were symmetrical.  The report reflects the diagnoses as mild 
scoliosis of the spine and chronic myofacial back pain 
syndrome.

A May 1995 private treatment note of JEH, M.D., reflects that 
the appellant was injured in November 1994 when he fell off 
of the top of a ladder.  The note reflects that the appellant 
responded to physical therapy and returned to work, and then 
developed a foot drop.  The appellant had laminectomies in 
January 1995 and February 1995.  A June 1995 note of Dr. H 
reflects that he interpreted an MRI as revealing a re-
herniation at L4-L5.  He performed a June 1995 re-exploration 
laminectomy at L4-L5 and rendered a diagnosis of recurrent 
lumbar radiculitis, L4-L5, left.

Treatment notes of PLS, M.D., reflect that, in September 
1995, he performed an anterior and posterior fusion on 
appellant at L4-L5.  The appellant subsequently reported 
recurrence of his symptomatology.  A July 1996 treatment note 
of Dr. S reflects a diagnosis of lower back pain and post-
lam/fusion syndrome.

The appellant's March 1998 NOD and his testimony at a RO 
personal hearing forthrightly relate that his back disorder 
was aggravated by the November 1994 accident.  The appellant 
related that he was working as a welder when he fell from a 
stepladder.  RO Hearing Transcript (RT), pp. 2, 5-6.  The 
appellant also stated that he believed the decision on his 
claim was impacted by the presence of another veteran's 
records which allegedly were included with his.  RT, p. 4.

A February 1999 VA medical examination report reflects that 
the appellant reported with complaints of numbness in the 
lower extremities.  Physical observation revealed the 
appellant to walk with a list towards the left.  Physical 
examination revealed positive straight leg raising, left, at 
75 degrees.  Range of motion (ROM) of the hips and lower 
extremities was normal but with evidence of residual deficit 
at L5.  Lumbosacral x-rays revealed partial sacralization of 
L5, left, and narrowing with scoliosis of the intervetebral 
spaces at L4 and L5.  Impression was degenerative joint 
disease.

The report reflects that the diagnosis was multiple low back 
surgeries with accompanying myofacial back pain syndrome that 
also accompany probable root residual deficits dominantly in 
the L5 distribution.  The report reflects also that the 
examiner noted that the appellant's medical records were not 
provided for review.

The appellant received another VA medical examination in May 
2000.  The examiner was his long-term primary care provider.  
The examination report reflects that the appellant reported 
annual flare-ups of his back, which lasted approximately one 
week, since 1988.  The report notes the November 1994 
accident as a "missed step."

Physical examination revealed lumbar spine range of motion on 
flexion to be approximately 70 degrees.  Straight leg raising 
was positive at 60 degrees, bilaterally.  Quadriceps strength 
was +4, right, and +1 left; knee jerk, + 3, right, +2, left; 
ankle jerk, +4, right, +1, left; ankle plantar flexion, +4, 
right, +1, left; dorsiflexion, +4, right, +1, left.  Hip 
extension test was negative on the right and markedly 
positive on the left.  Muscle tone was +4, on the right and 
+2 on the left.  There was no paraspinal spasm.  Lateral tilt 
to right and left was 15 degrees.

The May 2000 examination report does not reflect a diagnosis.  
The report reflects that, the examiner opined that the 
appellant's symptoms appear to flow directly from his 1984 
in-service injury, and that they are a manifestation of it.  
The examiner also opined that the appellant has significant 
neurologic deficit and functional loss as a result of his low 
back condition, and that probably it is permanent.

The October 1999 Board remand specifically requested a 
medical opinion on the etiology of the appellant's current 
symptomatology and whether it is likely it is related to his 
service-connected disorder or to the November 1994 non-
service-connected accident.  A VA examiner conducted a 
records review of the appellant's records in September 2000.

The September 2000 report sets forth the specific question on 
which the Board requested a medical opinion and specifically 
states that the case file was reviewed very carefully.  The 
reviewer set forth appellant's history, as gleaned from the 
case file, including excerpts from the appellant's testimony 
at the RO personal hearing.  Based on this review, the 
reviewer opined that the appellant's initial injury, for 
which he is service-connected, was a muscle strain, as 
evidenced by neurological examinations which were negative.  
The reviewer then noted the symptomatology which the 
appellant manifested after his November 1994 fall from the 
ladder, which included a herniated disc.  The reviewer opined 
that the 1994 fall represented an acute injury which caused a 
herniated disc and led to neurological problems that 
eventually required surgery.

The reviewer opined that it is very unlikely that the 
appellant's symptomatology and surgeries are the result of 
his service-connected injury in 1983.  The reviewer opined 
that, instead, the appellant sustained an acute injury which 
led to herniation and acute neurologic exacerbation, which 
necessitated corrective surgery.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2002).  All potentially applicable regulations must be 
applied, Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including 38 C.F.R. §§ 4.1, 4.2, and 4.10, which require 
review of the entire history with an emphasis on the effects 
of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the specified rating criteria but coordination of 
the rating with functional impairment is required.  38 C.F.R. 
§ 4.21 (2002).  The higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2002).  Consideration may not be 
given to factors wholly outside the rating criteria.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10 (2002).  Further, with regards to the musculoskeletal 
system, disability evaluations are based on the functional 
loss of the joint or part involved.  Specifically, the 
inability, due to injury or disease, of the damaged part to 
perform the normal working movements of the body with normal 
excursion, strength, speed, and endurance.  38 C.F.R. § 4.40 
(2002).  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).

The critical question in this case is not whether the 
appellant's low back disorder has increased in severity since 
1989, for he clearly manifests extensive symptomatology, but 
whether his current symptomatology is related to his service-
connected disorder.  At the Travel Board hearing, the 
appellant's representative averred that the opinion of 
appellant's VA care provider, who performed the May 2000 
examination, should receive greater weight, because he 
treated the appellant both prior to and after the appellant's 
November 1994 injury.  Travel Board Transcript, p. 15.

The Board may favor the opinion of one competent medical 
expert over that of another, provided the reasons therefor 
are stated.  Winsett v. West, 11 Vet.App. 420, 424-25 (1998).  
The Board finds that the opinion of the September 2000 VA 
records reviewer is entitled to the greater weight.

The May 2000 report reflects an apparently thorough physical 
examination and recording of the appellant's symptomatology.  
On the other hand, it does not accurately describe the manner 
in which the appellant sustained the 1994 injury; a misstep 
is significantly distinct from a fall from a ladder.  
Further, the May 2000 report does not even discuss whether 
the appellant's current symptomatology might be related to 
the November 1994 non-service-connected injury or any reasons 
for or against an answer to that question.  Moreover, the May 
2000 report does not provide any bases whatsoever for the 
examiner's opinion that the appellant's current 
symptomatology is the result of his original 1983 service-
connected injury.  It is a conclusion without a stated 
factual basis.

In marked contrast, the September 2000 VA records review 
report sets forth a detailed report of the appellant's 
medical history and disability picture and presents sound 
factual bases for the opinion that the appellant's 
symptomatology is directly the result of his 1994 nonservice-
connected injury.  The September 2000 report first contrasts 
the limited extent of the appellant's 1983 service-connected 
injury and distinguishes it from the 1994 non-service-
connected injury.  Specifically, the service-connected injury 
was limited to a muscle strain without any accompanying 
symptomatology.  To support that opinion, the report 
referenced the records of the diagnoses rendered by the 
treating physicians and the diagnostic test performed, which 
noted no neurologic involvement.  The September 2000 report 
specifically referenced the injury which ensued from the 1994 
accident, which was a herniated disc, which led to eventual 
neurologic involvement and four subsequent surgeries.

The Board finds the opinions of the September 2000 report 
amply supported by the competent credible evidence of record.  
Therefore, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
rating.  The evidence of record does not demonstrate 
symptomatology attributable to the veteran's service-
connected disability that can be rated and that would warrant 
a compensable rating.  His back disability symptomatology is 
shown to be the result of a nonservice-connected intercurrent 
injury.  As such, the evidence is not in equipoise so as to 
apply the benefit of the doubt rule.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2002).

Finally, the Board finds no evidence in the case file that 
records other than the appellant's have impacted the 
determination of his appeal.  In making this decision, the 
Board has relied solely on the medical records of this 
veteran.


ORDER

Entitlement to a compensable rating for history of chronic 
muscular lumbar strain with myofacial pain syndrome is 
denied.



	                        
____________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

